DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-16, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US Pub No: 2020/0410259 A1, hereinafter Srinivasan) in view of Giurgiu et al. (US Pub No: 2019/0051153 A1, hereinafter Giurgiu).
Regarding Claim 1:
Srinivasan discloses:
An apparatus for a traffic entity and for updating a first environmental model at a transportation vehicle, the apparatus comprising.  Paragraph [0023] describes an environmental attribute 118 that can proximate the object 112 by determining the inputted image 116 input into a machine-learned model trained to identify different environmental attributes.  This is equivalent to a traffic entity updating an environment. 
one or more interfaces for communicating in a mobile communication system; and a control module for controlling the apparatus to.  Paragraph [0059] describes a communication connection 710 that can include physical or logical interfaces that can connect vehicle computing devices 704 to another computing device or a network, such as networks 736.  This can include a mobile communication system.
receive information related to the first environmental model from the transportation vehicle, the first environmental model including at least first information on an object in an environment of the transportation vehicle and the first environmental model including confidence information related to the first information.  Paragraph [0026] describes a depth estimate for an object based on the probability of the location.  Example 124 depicts the depth estimate of the object 112 at a position based on the first depth estimate which is relative to the environmental attribute 118.
obtain information related to a second environmental model of the transportation vehicle at the traffic entity, the second environmental model including at least second information on the object in the environment of the transportation vehicle and the second environmental model including confidence information related to the second information.  Paragraph [0026] describes a depth estimate for an object based on the probability of the location.  Example 124 depicts the depth estimate of the object 112 at a position based on the first depth estimate which is relative to the environmental attribute 118.  Paragraph [0081] describes second depth of the object that is refined from the first depth of the object.
determine information related to a confidence improvement of the first information based on the second information.  Paragraph [0081] describes second depth of the object that is refined from the first depth of the object.  This includes increasing the likelihood, or confidence, of the second depth estimate compared to the first set of information.
wherein the information related to the confidence improvement indicates by how much a confidence on the existence or a property of the object is improved in the first environmental model based on the second information.  Paragraph [0081] describes second depth of the object that is refined from the first depth of the object.  This includes increasing the likelihood, or confidence, of the second depth estimate compared to the first set of information.
Srinivasan does not disclose a delay on the information related to the confidence improvement and transmitting the second information to the transportation vehicle based on the delay.
Giurgiu teaches:
determine a delay based on the information related to the confidence improvement.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.
and transmit the second information to the transportation vehicle based on the delay.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.  Paragraph [0028] describes that the updates transferred between the vehicle and the server are delayed based on the probability information.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Srinivasan to incorporate the teachings of Giurgiu to show a delay on the information related to the confidence improvement and transmitting the second information to the transportation vehicle based on the delay.  One would have been motivated to do so to reduce the error in detecting road furniture ([0028] of Giurgiu).
Claim 13 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 24:
	Srinivasan discloses:
A non-transitory computer readable medium including a computer program having program code for performing a method for a traffic entity and for updating a first environmental model at a transportation vehicle, when the computer program is executed on a computer, a processor, or a programmable hardware component, wherein the method comprises.  Paragraph [0043] describes a processor 716 and a memory 718.  Paragraph [0023] describes an environmental attribute 118 that can proximate the object 112 by determining the inputted image 116 input into a machine-learned model trained to identify different environmental attributes.  This is equivalent to a traffic entity updating an environment.
The rest of claim 24 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
	Srinivasan discloses:
The apparatus of claim 1, wherein the obtaining includes determination of the formation on the second environmental model based on sensor data of the traffic entity.  Paragraph [0014] describes a sensor data that is captured by the autonomous vehicle as the vehicle traverses an environment.  Paragraph [0013] describes what type of sensors are captured.  Paragraph [0026] describes a depth estimate for an object based on the probability of the location.  Example 124 depicts the depth estimate of the object 112 at a position based on the first depth estimate which is relative to the environmental attribute 118.  Paragraph [0081] describes second depth of the object that is refined from the first depth of the object.
Claim 14 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
Giurgiu teaches:
The apparatus of claim 1, wherein the obtaining includes receipt of one or more messages with information related to the second environmental model from other transportation vehicles.  Paragraph [0032] describes mobile devices selectively sending updates based on data collected by the probes 131 to the server 125.  Additionally, the server 125 sends out periodic updates to the mobile devices 122.  This is equivalent to the claim because messages are sent between the transportation vehicles and the server.  As is common in the art, receipts are generated when messages are sent to track the information.
Claim 15 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 4:
	Srinivasan discloses:
The apparatus of claim 1, wherein the control module is further configured to control the apparatus to: determine updated information on the first environmental model of the transportation vehicle.  Paragraph [0033] describes a vehicle 202 that updates the depth estimate from the indicator 304 to the indicator 502 in the environmental attribute 402 which corresponds to the object 204 being in the crosswalk 206.
re-determine the information related to the confidence improvement based on the updated information before the transmitting.  Paragraph [0026] describes a depth estimate for an object based on the probability of the location.  Example 124 depicts the depth estimate of the object 112 at a position based on the first depth estimate which is relative to the environmental attribute 118.
	Giurgiu teaches:
re-determine the delay based on the re-determined information related to the confidence improvement.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.
and transmit the second information to the transportation vehicle based on the re-determined delay.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.  Paragraph [0028] describes that the updates transferred between the vehicle and the server are delayed based on the probability information.
Claim 16 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 6:
	Giurgiu teaches:
The apparatus of claim 1, wherein the higher the confidence improvement level the shorter the delay.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.  When the probability surpasses a confidence threshold the map is updated.  This is equivalent to the claim because the higher the probability of the detected road furniture the shorter the delay.
Claim 18 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
	Giurgiu teaches:
The apparatus of claim 1, wherein the confidence information is determined by a confidence percentage and wherein the delay is based on an absolute improvement of the confidence percentage.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.  When the probability surpasses a confidence threshold the map is updated.
Claim 19 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	Giurgiu teaches:
The apparatus of claim 1, wherein the control module is further configured to control the apparatus to transmit the second information to the transportation vehicle in response to the confidence improvement being above a threshold and refraining from transmitting the second information to the transportation vehicle in response to the confidence improvement not being above a threshold.  Paragraph [0029] describes a map that is not immediately updated, and therefore delayed, when the road furniture items are detected and the probability, or road confidence, is calculated for the road furniture.  When the probability surpasses a confidence threshold the map is updated.  If the confidence threshold is below a confidence threshold, the map is not updated.
Claim 20 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 9:
	Srinivasan discloses:
The apparatus of claim 1, wherein the object is in conflict with a trajectory of the transportation vehicle.  Paragraph [0081] describes a that the refined depth of the object may be used to control a vehicle, such as to traverse an environment to avoid a collision with the object based on the refined depth.
Claim 21 is substantially similar to claim 9 and is rejected on the same grounds.

Regarding Claim 10:
	Srinivasan discloses:
The apparatus of claim 1, wherein the first object is a dynamic object.  Paragraph [0014] describes objects detected in the images captured by the camera may be dynamic objects, such as pedestrians, bicyclists, vehicles, and so forth.
Claim 22 is substantially similar to claim 10 and is rejected on the same grounds.

Regarding Claim 12:
	Srinivasan discloses:
A transportation vehicle comprising the apparatus of claim 1.  Paragraph [0011] describes that the methods described are used by a vehicle or an autonomous vehicle.

Claim(s) 5, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Giurgiu and further in view of Li et al. (US Pub No: 2022/0105954 A1, hereinafter Li).
Regarding Claim 5:
Srinivasan and Giurgiu teach the above inventions in claim 4.  Srinivasan and Giurgiu do not teach a broadcast message from another traffic entity as a response to the message from the transportation vehicle.
Li teaches:
The apparatus of claim 4, wherein the control module is further configured to control the apparatus to overhear a broadcast message from another traffic entity as a response to the message from the transportation vehicle and/or receiving a subsequent message to determine the updated information on the first environmental model of the transportation vehicle.  Paragraph [0023] describes lead vehicle 12a that can use the broadcast message 44 to confirm range suitability of the direct communications link before initiating the formation of the cascaded platoon.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Srinivasan and Giurgiu to incorporate the teachings of Li to show a broadcast message from another traffic entity as a response to the message from the transportation vehicle.  One would have been motivated to do so to send broadcast messages via a service channel to determine if the vehicle wants to form a direct communications link ([0020] of Li).
Claim 17 is substantially similar to claim 5 and is rejected on the same grounds.
	
Regarding Claim 11:
Srinivasan and Giurgiu teach the above inventions in claim 1.  Srinivasan and Giurgiu do not teach a broadcast message.
Li teaches:
The apparatus of claim 1, wherein the message is a broadcast message.  Paragraph [0023] describes lead vehicle 12a that can use the broadcast message 44.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Srinivasan and Giurgiu to incorporate the teachings of Li to show a broadcast message.  One would have been motivated to do so to send broadcast messages via a service channel to determine if the vehicle wants to form a direct communications link ([0020] of Li).
Claim 23 is substantially similar to claim 11 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfadler (US Pub No: 2022/0219721 A1): Methods, apparatuses and computer programs for at least semi-autonomously operated transportation vehicles. A method for a first transportation vehicle is suitable for adjusting an at least semi-autonomous operation of the first vehicle based on a prediction of a driving behavior of one or more at least semi-autonomously operated second transportation vehicles; receiving one or more wireless messages from the one or more second transportation vehicles, the one or more wireless messages having information on one or more automation capabilities the one or more second vehicles are capable of; predicting the driving behavior of the one or more second transportation vehicles based on the information on the one or more automation capabilities the one or more second vehicles are capable of; and adjusting the at least semi-autonomous operation of the first transportation vehicle based on the prediction of the driving behavior of the one or more second transportation vehicles.
Reimann (US Pub No: 2021/0306837 A1, hereinafter Reimann): A method of a first transportation vehicle for vehicle-to-vehicle (V2V) communication, which includes receiving a first message from a remote transmitter having first information on a hazard related to a first geolocation indicated in the first message; determining second information on a second transportation vehicle; and comparing the first information and the second information and selectively transmitting a forwarded message based on the content of the first message to the second transportation vehicle based on the comparison of the first and the second information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665